Writ of habeas corpus in the nature of an application to release the petitioner from the Westchester County Jail, where he is in custody pursuant to an order of commitment of the Supreme Court, Westchester County (Tolbert, J.), dated March 26, 2010.
Adjudged that the writ is dismissed, without costs and disbursements.
*647Under the circumstances presented, the petitioner is not entitled to relief in a habeas corpus proceeding (see CPLR art 70; People ex rel. Vogelfang v Perez, 66 AD3d 1052 [2009]; People ex rel. Douglas v Vincent, 67 AD2d 587 [1979], affd 50 NY2d 901 [1980]; cf. People ex rel. Bedell v Breole, 71 AD3d 801 [2010]). Miller, J.P., Hall, Austin and Roman, JJ, concur.